—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion when it sentenced defendant to an indeterminate term of incarceration of 3 to 9 years and ordered him to make restitution in the amount of $4,000 and to pay a mandatory surcharge of $155. Defendant waived a hearing on the issue of restitution (see, Penal Law § 60.27 [2]) and did not challenge the amount of restitution sought by the victim. The record before the court was sufficient to support a finding of the appropriate amount (see, People v Fuller, 57 NY2d 152; People v Petix, 234 AD2d 994 [decided herewith]; People v Welsher, 154 AD2d 915, 916, Iv denied 74 NY2d 952). Because defendant had not made restitution at the time of sentencing, the court did not err in directing restitution and imposing the mandatory surcharge (see, Penal Law § 60.35 [6]; People v Burks, 195 AD2d 1014, 1015, lv denied 82 NY2d 804; People v De Berry, 117 AD2d 1006). (Appeal from Judgment of Cattaraugus County Court, Himelein, J.—Attempted Burglary, 1st Degree.) Present—Pine, J. P.,-Lawton, Callahan, Doerr and Boehm, JJ.